DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 02/25/2020 and 09/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "218" and "318" have both been used to designate a first collimator blade (see specification, Paragraph 67, Lines 7-8); and reference characters “922” and “942” have both been used to designate feature lines (see Figures 9A/B and Paragraph 94 of the specification).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  “324”, a collimator aperture (see Paragraph 67 of the specification).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:  “340” (see Figure 3) and “700” (see Figure 7A).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the grains, grain boundaries, and phase of the material, and particles of Claims 8, 15, 17, and 18 must be shown (i.e., given an item number in the specification and pointed to using said item number in the figures) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
In Paragraph 42, the specification recites “imaging subject 204 (e.g., the subject 112 of (Figure 1)”, wherein there should not be a separate number for an item that remains the same across Figures, rather than those that may represent items in different embodiments such as sources or cathode cup surfaces. Item number 112 should be used across the Figures in which the patient/subject is illustrated, and item number 204 replaced by 112;
At Line 1 of Paragraph 88, change “first mage 700” to --first image 700-- to correct an obvious typographical error; and,
On Pages 26-27 of the specification, Paragraphs 95-96 are duplicates of Paragraphs 93-94, respectively.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting all of any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because of the following informalities: 
In Claim 1, at Line 4, change “the surface of the cathode cup” to --the textured surface of the cathode cup--, for the sake of proper antecedent agreement and clarity;
In Claim 5, at Line 2, change “includes, dabbing the chemical etchant in a swab and lathering” to --includes dabbing a swab in the chemical etchant and applying-- for the sake of grammatical accuracy and clarity;
In Claim 8, at Line 1, change “each feature is any of a” to --each feature is any one of a--, for the sake of grammatical accuracy and clarity;
In Claim 9, at Lines 1-2, amend the claim as follows for the sake of grammatical accuracy and clarity: “wherein the depth of each feature falls within a range of from 10 μm to 10 mm and wherein the distance between  two  adjacent  features falls within  a  range  of from 100 nm to 10 mm”;
In Claim 13, at Lines 1-2, amend the claim as follows for the sake of grammatical accuracy and clarity: “wherein the threshold depth of each feature falls within a range of depths from 1 μm to 10 μm”;
In Claim 14, at Lines 1-2, amend the claim as follows for the sake of grammatical accuracy and clarity: --14. A manufacturing method for sculpting a surface of a cathode cup in an x-ray tube with microstructures, wherein said method includes the steps of:-- (See 35 USC 112 rejections below regarding the term “sculpting”);
In Claim 15, at Line 2, change “attain the microstructures with a surface roughness” to --attain microstructures having a surface roughness-- for the sake of grammatical accuracy and clarity;
In Claim 16, make the following changes for the sake of grammatical accuracy and clarity:
At Line 1, add a colon after the phrase “one or more of”,
At Line 3, amend: “includes one or more of: an acidic compound and a basic compound, wherein the acidic compound comprises one or more of:”,
At Line 5, amend: “or a combination thereof, and wherein the basic compound comprises one or more of:”, and
At Lines 5-6 change “or any combination thereof” to --or a combination thereof--;
In Claim 17, amend the claim as follows for the sake of grammatical accuracy and clarity: “17. The method of Claim 14, wherein the amount of sculping desired falls within a threshold distance between adjacent grain boundaries and within a threshold depth of grain boundaries, wherein said falls within a range from 100 nm to 10 mm and the threshold depth falls within a range from 10 μm to 10 mm.”;
In Claim 18, at Line 2, change “grains boundaries” to --grain boundaries-- for the sake of grammatical accuracy and clarity;
In Claim 19, at Line 2, change “between two adjacent features being in the range of range of 100 nm and 10 mm” to --between any two adjacent features, said distance falling with a range of from 100 nm to 10 mm-- for the sake of grammatical accuracy, clarity, and to remove a typographical error of a repeated phrase (“range of range of”);
In Claim 20, at Lines 1-2, change “is one of” to --is any one of”, and at Line 2, change “or niobium” to --and niobium-- for -the sake of grammatical accuracy and clarity.
Claims 2-4, 6, 7, 10-12 are objected to by virtue of their dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for texturing microstructures into a surface of a cathode cup through chemical etching and/or physical blasting of said surface, does not reasonably provide enablement for all possible types of “chemically and mechanically texturing” such a surface, nor does it enable all possible types of “emitters” for a cathode cup, but is directed in all embodiments to electron emitters and cathode cups of high temperature materials in an x-ray tube  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claims 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for texturing microstructures into a surface of a cathode cup through chemical etching and/or physical blasting of said surface, does not reasonably provide enablement for attaining a textured surface with microstructures via “sculpting”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
 Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for texturing microstructures into a metallic surface of a cathode cup through chemical etching and/or physical blasting of said surface, for receiving debris that will sublimate from an electron emitter of a high temperature material, does not reasonably provide enablement for etching all possible types of “materials”, or for “emitters” of anything other than electron beams used to create x-rays in an x-ray tube.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. [The examiner notes that Claim 20 would remedy these deficiencies, if added verbatim into Claim 18, but that it currently is rejected by virtue of its dependency upon its rejected parent claim, Claim 18.]


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 1, at Lines 1-3, the claim recites a plurality of features “with a higher than threshold depth of each feature and greater than a threshold distance between two adjacent features”, rendering the claim indefinite insofar as it is not understood what limiting meaning is intended to be encompassed by the phrases “higher than threshold depth” and “greater than a threshold distance”, as neither threshold is defined or recited as a predetermined value in the claim. 
Further with respect to Claim 1, Lines 4-5 recite “the surface of the cathode cup facing an emitter coupled to the cathode cup”, rendering the claim indefinite for the following reasons:
There is no antecedent basis for “the surface” or “the surface of the cathode cup” in the claim. The examiner suggests replacing “the surface of the cathode cup” with --the textured surface of the cathode cup” in accordance with the first lines of the claim;
It is unclear which element is intended to be recited as facing the emitter: the textured surface, the cathode cup, or both;
It is unclear which element is intended to be coupled to the cathode cup: the surface, the emitter, or both; and,
The phrase is not a step in a method and does not appear to be part of the chemical/mechanical texturing step.
With respect to Claim 2, Line 1 recites “the chemically etching”, but it is unclear if the selection of chemical texturing is in addition to, or at the exclusion of, the mechanical texturing recited in the alternate in the parent claim, and there is no antecedent basis for “the chemical etching” in the claim.
With respect to Claim 3, the claim recites “the surface”, twice in Line 2, wherein there is no antecedent basis for a generic surface. (The examiner suggests replacing “the surface” with --the textured surface of the cathode cup--, in accordance with the manner in which the Applicant amends parent Claim 1 above.)
Further with respect to Claim 3, Lines 2-3 recite that the (textured) surface is exposed to the chemical etchant “for a higher than threshold duration”, rendering the claim indefinite insofar as it is not understood what limiting meaning is intended to be encompassed by the grammatically inaccurate phrase “higher than threshold duration”, (e.g., a higher what?) and the threshold is not defined or recited as a predetermined value.
With respect to Claim 5, Line 1 recites that “dispensing the chemical etchant further includes”, wherein the term “further” renders the claim indefinite with respect to the dispensing of chemical etchant, as the dispensing is not recited as including a previous limitation in parent claim 3 (but the dispensing is recited as including a step in unrelated claim 4).
With respect to Claim 6, the claim is directed to a natural phenomenon, as increasing the length of time materials are exposed to a chemical etchant, or increasing the strength of the etchant material, will inherently increase the amount of etching and depth/width of features/gaps in the material, and, consequently, the claim is not further limiting to the parent claim, Claim 3.
With respect to Claim 7, Lines 1-2, prior to the comma in Line 2, recite a reiteration of limitations of claim 1, and Lines 2-4, after the comma in Line 2, is directed to a natural phenomenon, as increasing the depths and distances that define the texturing, will inherently increase the level of texturing achieved by definition. Consequently, the claim is not further limiting to the parent claims, Claims 1-3 and 6.
With respect to Claim 8, the claim recites that each feature is one of “ a grain, a grain boundary, and a phase of material constituting the surface”, rendering the claim indefinite insofar as it is not understood what is meant by “a phase of material” being a feature, nor what “constituting the surface” is intended to structurally and/or functionally encompass. The only mention of the phase of material is in Paragraph 76, which reads: “In particular, etching may be utilized preferentially attack grains, grains boundaries, or specific phases, thereby creating a roughening affect.” This line of the specification is also not understood, with respect to how these elements are structurally or functionally considered “features” as described in the disclosure.
With respect to Claim 10, the claim recites “mechanical texturing includes” but it is unclear if the selection of chemical texturing is in addition to, or at the exclusion of, the mechanical texturing recited in the alternate in the parent claim. The claim further recites blasting the surface with “a medium”, wherein the limiting meaning of a medium is not understood (i.e., is it only solids, or can it include liquids or other forms of energetic particles like EM radiation?), further reciting said blasting being “for another threshold duration”, wherein it is not understood what limiting meaning is intended to be encompassed by the phrase “another threshold duration”, as the threshold is not defined or recited as a predetermined value. 
With respect to Claim 11, the claim recites that blasting includes “propelling the medium on the surface from a dispenser at an elevated pressure”, rendering the claim indefinite insofar as it is not clear which claim element is intended/required to be “at an elevated pressure”, i.e., is it the medium itself, the dispenser, the propelling process, all, some, or neither?
With respect to Claim 14, the claim recites “sculpting a surface of a cathode cup of an x-ray tube with microstructures”, rendering the claim indefinite insofar as it not understood how microstructures that reside on a surface is considered to “sculpt the surface. Further, the claim recites etching grain boundaries into the surface, but that the exposure duration of the surface to an etchant material is based “on an amount of sculpting desired”, wherein it is not understood how etching and sculpting are used interchangeably in the process. Also, the claim recites “a threshold duration”, rendering the claim indefinite insofar as it is not understood what limiting meaning is intended to be encompassed by the phrase “a threshold duration”, as the threshold is not defined or recited as a predetermined value.
With respect to Claim 15, the claim recites blasting the surface with an abrasive material “to attain the microstructures”, rendering the claim indefinite as it is not understood how the abrasive material can attain microstructures that have already been created by chemical etching in the parent claim, Claim 14.
Further with respect to Claim 15, the claim recites blasting the surface with an abrasive material “to attain the microstructures with a surface roughness proportional to a particle size of the abrasive material”, rendering the claim indefinite insofar as it is not understood how the microfeatures themselves have a “surface roughness” rather than the cathode cup surface, and as there is insufficient antecedent basis for a “particle” of said “abrasive material”.
With respect to Claim 18, Line 2 recites “a surface of a cathode cup of an x-ray tube facing an emitter formed of a material”, which is a grammatically awkward phrase, rendering the claim indefinite insofar as it is unclear which element(s) are intended to be “facing an emitter” (e.g., the cathode cup, the surface, and/or the tube) and “formed of a material” (e.g., the cathode cup, the surface, the tube, and/or the emitter).
Further with respect to Claim 18, Lines 3-4 recite “a plurality of etched features with grain[s] boundaries of the material” having depth requirements, rendering the claim indefinite insofar as there is insufficient antecedent basis for a material having grains or grain boundaries in the claim.
Further with respect to Claim 18, Lines 3-4 recite that etched features have grain boundaries “having a higher than threshold depth of 1 μm”, rendering the claim indefinite insofar as it is not understood if the value of  1 μm is intended to refer to the threshold depth that the features must exceed, or if it is intended to refer to the actual depth value required of features, and that this value exceeds a threshold. 
Claims 4, 9, 12, 13, 16, 17, 19, and 20 are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, as it is best understood, is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent to Hauttmann, et al. (US 8,548,124 B2).
With respect to Claim 1, Hauttmann teaches a method (Abstract and throughout disclosure), comprising: mechanically texturing a surface of a cathode cup (20) to form a plurality of features (23) with a depth and a distance between features (Column 3, Lines 22-32 and Column 3, Line 64-Column 4, Line 7), said cathode cup in an x-ray tube (Column 1, Lines 6-7), and said surface facing a cathode electron emitter (21) of the x-ray tube (Column 3, Lines 1-31) to provide a surface that collects emitter debris and prevents shear and tensile stress in the cathode cup (Column 3, Lines 35-60).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-20, as they are best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hauttmann in view of U.S. Patent Application Publication to Raber, et al. (US 2007/0269015 A1).
With respect to Claim 2, Hauttmann teaches most of the elements of the claimed invention, including the elements of parent claim 1, wherein a metallic cathode cup surface, surrounding a cathode electrode in an x-ray tube, is mechanically textured to create features in the surface of said cathode cup that alleviate thermal and mechanical stress from the surface being exposed to heat and debris formed by the high operating temperatures of the x-ray tube, thereby increasing the durability and life of said cathode cup and x-ray tube.
However, Hauttmann does not teach a method of creating said features through chemical texturing.
Raber teaches an x-ray tube (x-ray source, 14), comprising a metallic cathode electrode (308) and a metallic anode electrode (306; Paragraphs 29 and 62), said anode electrode having a metallic focal track surface region (312) facing an electron emitter of the cathode (Paragraph 30 and Figure 2), wherein said focal track region is subjected to high operating temperatures and energies that can cause thermal and mechanical stresses which result in damage to the anode electrode in the x-ray tube (Paragraphs 6, 30-33, and 38), and wherein microfeatures (404, 406; Paragraph 26) are (electro)mechanically (e.g., EDM, end of Paragraph 44, grinding and plasma etching, Paragraph 46, or laser ablation, Paragraph 52) and/or (electro)chemically etched into said metallic focal track (Paragraphs 36, 47-50, and 54), said microfeatures having a depth at gaps/holes and a height at mesas/walls between gaps (Paragraphs 9-10, 36, 38, 42, 56, and 61-63, and wherein said microfeatures are arranged in a pattern (402) with specific distances between each of said microfeatures (Paragraphs 9-10, 35-38, 43, 55-57, and 60-63), thereby alleviating said damage to the anode electrode and extending the durability and life of the anode and the x-ray tube (Paragraphs 6-7, 35, 37, 39-41, 45, 54).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a method of chemically etching microfeatures into a surface of a metallic electrode in an x-ray tube, with or without mechanical texturing processes, as suggested by Raber, in the metallic surface texturing of a surface of a cathode cup in the x-ray tube of Hauttmann, thereby providing a simple, automated method of creating said features, in a manner suitable for mass production, and allowing an operator to selectively choose method(s) that tradeoff/balance desired characteristics of the manufacturing process, such as cost of the process, time of the process, the higher precision feature boundaries/transitions of some mechanical methods, and the bigger depth of /gaps holes with a lower risk of cracking the surface of some chemical methods, as suggested by Raber (Paragraphs 44, 47, and 52).
With respect to Claim 2, Raber further teaches that the process of chemically texturing includes chemically etching the surface with a chemical etchant (Paragraphs 43, 48, and 49).
With respect to Claim 3, Raber further teaches that the process of chemically etching includes dispensing an amount of a chemical etchant onto the surface and exposing the surface to the chemical etchant for a specific minimum duration (Paragraphs 43, 48, and 49).
With respect to Claims 4 and 5, Hauttmann and Raber teach most of the elements of the claimed invention, including performing chemical etching of microstructures into a metallic material, but are silent with respect to the exact equipment used to apply said etchant to the surface of said material.
The examiner takes official notice that applying an etchant in a lithographic or etching process by use of one or more of a pipette, a syringe, and a dropper, or by dabbing a swab into the chemical etchant and applying the chemical etchant on the surface with the swab, have long been commonly known laboratory techniques to apply a chemical etch to a small surface with a high degree of precision and little waste, such that it would be a simple and obvious matter for a skilled artisan to dispense the chemical etchant on the surface in this manner in the systems and methods of Hauttmann and Raber.
With respect to Claim 6, Raber further teaches that one or more of a concentration of the chemical etchant dispensed on the surface and a contact duration of the chemical etchant with the surface is/are directly proportional to a level of texturing to be attained on the surface, such that the of concentration of chemical etchant, and/or the contact duration, increase with the level of texturing (Paragraphs 43, 48, and 49).
With respect to Claim 7, Raber further teaches that the level of texturing is defined by a distance between two adjacent features and by a depth of each feature, such that the level of texturing increases with each of a decrease in the distance between two adjacent features and an increase in the depth of each feature (Paragraphs 10, 35-38, 41-42, 56-57, and 62).
With respect to Claim 8, Raber further teaches that each feature is any of a grain, a grain boundary, and a phase of a material constituting the surface (Paragraphs 10, 35-38, 41-42, 56-57, and 62).
With respect to Claim 9, Raber further teaches that the depth of each feature falls within a range of from 10 μm to 10 mm and wherein the distance between two adjacent features falls within a range of from 100 nm to 10 mm (Paragraphs 10, 42,  and 62).
With respect to Claim 10, Hauttmann and Raber each further teach that mechanical texturing includes blasting the surface with a medium (e.g., a die/sinker, laser, etc.) for another threshold duration (Hauttmann: Column 2, Lines 19-25 and Column 3, Lines 22-25; and Raber: Paragraphs 44, 46).
With respect to Claim 11, Hauttmann and Raber each further teach that blasting includes propelling the medium onto the surface from a dispenser at an elevated pressure for the duration (Hauttmann: Column 2, Lines 19-25 and Column 3, Lines 22-25; and Raber: Paragraphs 44, 46).
With respect to Claim 12, Hauttmann and Raber further teach that each of the durations for exposure of the surface to the chemical etchant, and for the duration of blasting, is based on the level of texturing to be attained on the surface (Hauttmann: Column 2, Lines 19-25 and Column 3, Lines 22-25; and Raber: Paragraphs 44, 46).
With respect to Claim 13, Raber further teaches that the threshold depth of each microfeature feature falls within a range of from 1 μm to 10 μm (Paragraphs 10, 42, and 62).
With respect to Claim 14, Hauttmann teaches most of the elements of the claimed invention, including a manufacturing method, said method mechanically texturing a surface of a cathode cup (20) to form a plurality of features (23) with a depth and a distance between features (Column 3, Lines 22-32 and Column 3, Line 64-Column 4, Line 7), said cathode cup in an x-ray tube (Column 1, Lines 6-7), and said surface facing a cathode electron emitter (21) of the x-ray tube (Column 3, Lines 1-31) to provide a surface that collects emitter debris and prevents shear and tensile stress in the cathode cup (Column 3, Lines 35-60) from the surface being exposed to heat and debris formed by the high operating temperatures of the x-ray tube, thereby increasing the durability and life of said cathode cup and x-ray tube (Column 3, Lines 35-60).
However, Hauttmann does not teach said microfeatures are textured onto said surface through chemical texturing.
Raber teaches an x-ray tube (x-ray source, 14), comprising a metallic cathode electrode (308) and a metallic anode electrode (306; Paragraphs 29 and 62), and wherein a metallic focal track surface region (312) of the anode electrode, said focal track region facing an electron emitter in the cathode electrode (Paragraph 30 and Figure 2), is subjected to high operating temperatures that can cause thermal and mechanical damage to the anode electrode in the x-ray tube (Paragraphs 6, 30-33, and 38), and wherein microfeatures (404, 406; Paragraph 26) are (electro)mechanically (e.g., EDM, end of Paragraph 44, grinding and plasma etching, Paragraph 46, or laser ablation, Paragraph 52) and/or (electro)chemically etched into said metallic focal track by coating the metallic surface with a chemical etchant, and exposing the surface to the chemical etchant for a duration based on an amount of texturing desired (Paragraphs 36, 47-50, and 54), said microfeatures having a depth at gaps/holes and a height at mesas/walls between gaps (Paragraphs 9-10, 36, 38, 42, 56, and 61-63, and wherein said microfeatures are arranged in a pattern (402) with specific distances between each of said microfeatures (Paragraphs 9-10, 35-38, 43, 55-57, and 60-63), thereby alleviating said damage to the anode electrode and extending the durability and life of the anode and the x-ray tube (Paragraphs 6-7, 35, 37, 39-41, 45, 54).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a method of chemically etching microfeatures into a surface of a metallic electrode in an x-ray tube, with or without mechanical texturing processes, as suggested by Raber, in the metallic surface texturing of a surface of a cathode cup in the x-ray tube of Hauttmann, thereby providing a simple, automated method of creating said features, in a manner suitable for mass production, and allowing an operator to selectively choose method(s) that tradeoff/balance desired characteristics of the manufacturing process, such as cost of the process, time of the process, the higher precision feature boundaries/transitions of some mechanical methods, and the bigger depth of /gaps holes with a lower risk of cracking the surface of some chemical methods, as suggested by Raber (Paragraphs 44, 47, and 52).
With respect to Claims 15 and 16, Hauttmann and Raber teach most of the elements of the claimed invention, including a method of mechanically blasting the surface with a medium to create said microstructure features, and Raber teaches the use of chemical etchant comprising one or more of: an acidic compound and a basic compound, the acidic compound including any of hydrofluoric acid sulfuric acid, nitric acid, hydrochloric acid, ferric chloride, or any combination thereof, and the basic compound including any of sodium hydroxide, potassium hydroxide, ammonium hydroxide or any combination thereof (Paragraphs 48-49).
But they do not specifically teach the use of pellets, sand, glass beads, ceramic beads, and plastic beads as the abrasive material.
The examiner takes official notice that the use of pellets, sand, glass beads, ceramic beads, and plastic beads as an abrasive blasting material, have long been commonly known techniques for blasting textures into surfaces with a good degree of precision, low cost, and the ability to tailor the process to a material, such that it would be a simple and obvious matter for a skilled artisan to choose such materials as an abrasive blasting/etching material in the systems and methods of Hauttmann and Raber. (Further, the Applicant has not placed any further criticality, or claimed any long standing problem in the art is solves by using a specific one of said materials.)
With respect to Claim 17, Raber further teaches that the amount of texturing desired is defined by a threshold distance between adjacent grain boundaries and a threshold depth of grain boundaries, wherein the threshold distance falls within a range of from 100 nm to 10 mm and the threshold depth falls within a range of from 10 μm to 10 mm (Paragraphs 10, 35-38, 41-42, 56-57, and 62).
With respect to Claim 18, Hauttmann teaches most of the elements of the claimed invention, including a system, comprising: a metallic surface of a cathode cup (20) of an x-ray tube (Column 1, Lines 23-25), said surface facing an electron emitter (21) of a cathode (Column 3, Lines 22-25) wherein the cathode cup surface includes a plurality of etched microfeatures (23) with a depth designed to entrap sublimated material from the emitter (Column 3, Lines 35-60).
Hauttmann is silent with respect to a minimum size of said microfeature (or of the cathode cup/X-ray tube).
Raber teaches an x-ray tube (x-ray source, 14), comprising a metallic cathode electrode (308) and a metallic anode electrode (306; Paragraphs 29 and 62), and wherein a metallic focal track surface region (312) of the anode electrode, said focal track region facing an electron emitter in the cathode electrode (Paragraph 30 and Figure 2), is subjected to high operating temperatures that can cause thermal and mechanical damage to the anode electrode in the x-ray tube (Paragraphs 6, 30-33, and 38), and wherein microfeatures (404, 406; Paragraph 26) are etched into said metallic focal track (Paragraphs 44, 46, and 52), said microfeatures having a depth at gaps/holes greater than 1 mm and arranged in a pattern (402) with specific distances between each of said microfeatures (Paragraphs 9-10, 35-38, 43, 55-57, and 60-63), thereby alleviating said damage to the anode electrode and extending the durability and life of the anode and the x-ray tube (Paragraphs 6-7, 35, 37, 39-41, 45, 54).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a method of chemically etching microfeatures into a surface of a metallic electrode assembly in an x-ray tube, at specific depths and distances for thermal compliance, as suggested by Raber, in the metallic surface texturing of a surface of a cathode cup in the x-ray tube of Hauttmann, thereby providing a simple, automated method of creating said features, in a manner suitable for mass production, and providing a depth of /gaps holes that insures thermal compliance to reduce stress on said metallic electrode assembly of the x-ray tube, as suggested by Raber (Paragraphs 42, 44, 47, and 52).
With respect to Claim 19, Raber further teaches that, within the plurality of etched features, a distance between two adjacent features falls within a range of from 100 nm to 10 mm (Paragraphs 10, 42, and 62).
With respect to Claim 20, Hauttmann further teaches that the emitter is made of tungsten (Column 3, Lines 21-22), and Raber further teaches a method capable of etching a material a high temperature/high melting point material used in x-ray tube electrode assemblies such as molybdenum (Paragraph 32 [The examiner also notes that materials such as niobium, molybdenum, nickel, and alloys such as KovarTM are admitted by applicant as common cathode cup materials in Paragraph 29 of Applicant’s specification, and Applicant has not placed any further criticality or claimed any long standing problem in the art is solves by using a specific one of said materials.]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chinese Patent document to: Allen, et al. (CN 111883407 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        04/30/22